PER CURIAM.
Larry Edwards appeals the summary denial of his motion for postconviction relief and his amended motion for postcon-viction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm without prejudice to Edwards’ ability, if any, to file a proper and timely motion pursuant to rule 3.850, alleging ineffective assistance of counsel, based on Edwards’ assertion that counsel allegedly misrepresented to him the consequences of his plea. See Taylor v.State, 647 So.2d 854 (Fla. 1st DCA 1994); Duggan v. State, 588 So.2d 1054 (Fla. 1st DCA 1991).
Affirmed.
THREADGILL, A.C.J., and WHATLEY and STRINGER, JJ„ Concur.